Quillian, Chief Judge.
The defendant appeals his conviction for violation of the Georgia Controlled Substances Act. Held:
The defendant contends the trial court erred in failing to recharge the jury when the jury requested clarification of the original instructions.
After the trial judge instructed the jury, the following request was made by the jury: “We the jury request any information concerning the penalty for this offense, if available. With both counsels’ agreement the trial judge composed the following answer: “That is not a matter for the consideration of the jury.”
Subsequently, when the jury was sent to lunch the trial judge stated: “When you return from lunch, I will send in my response to your earlier inquiry, and you can then resume your deliberations.” Defense counsel asserts that the response was not given to the jury. However, the record is merely silent in this regard.
Nevertheless, despite whether the jury received the judge’s response to their inquiry, we find no merit in defense counsel’s argument that this constituted a failure to recharge the jury on a particular point regarding which they requested instructions, within the meaning of such cases as Edwards v. State, 233 Ga. 625, 626 (212 SE2d 802); Freeman v. State, 142 Ga. App. 293 (4) (235 SE2d 560); Whitfield, v. State, 143 Ga. App. 779 (1) (240 SE2d 189) and others.
The judge, not the jury, determines the sentence (Code Ann. § 27-2503; Ga. L. 1974, pp. 352,357) and the failure to give a charge with regard to sentencing matters is not error. Smokes v. State, 136 Ga. App. 8 (5) (220 SE2d 39); Stanley v. State, 136 Ga. App. 385 (2) (221 SE2d 242). See Mayo v. State, 139 Ga. App. 520 (1) (229 SE2d 16), wherein it was held: “It is error to instruct the jury as to a possible sentence in a felony case before the jury has determined the question of guilt or innocence. Ford v. State, 232 Ga. 511, 518 (14) (207 SE2d 494); Moore v. State, 228 Ga. 662, 665 (5) (187 SE2d 277); Harris v. State, 234 Ga. 871, 873 (218 SE2d 583).” Accord, Hill v. State, 144 Ga. App. 259 (2) (241 SE2d 44); Evans v. State, 146 Ga. App. 480 (2) (246 SE2d 482).
*576Decided May 19, 1981.
Lawrence L. Washburn III, Sharon A. Shade, for appellant.
Lewis R. Slaton, District Attorney, Margaret V. Lines, Scott Childress, Joseph J. Drolet, Assistant District Attorneys, for appellee.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.